Title: To Benjamin Franklin from Margaret Stewart, 23 August 1782
From: Stewart, Margaret
To: Franklin, Benjamin


London 23 August 82
I was honored with Your Excellency’s; Letter of June 13; which I shou’d; have enswered, imidiatly but waited to Send You the doz; Copies, of My Brothers wrok, You did me, the honor to write for; but I have been so distressed by an expencive Law Suit; & a long illness that I have Not have it in my power to get them printed; as I am no Stranger to You benevolence; beg, You will; recommend the Work to Some of Your freinds here at the Price You paid thro; Madame Frensh; to enable me to Print fivty Copies; which will be no More trouble than Twelve; besides I have had Some Subsribed for; I beg pardon; for the trouble I have been under the necessity of giving You; Excellency; & am with due Respect Your Much obliged Most humble Servant
M Stewart
P.S. I hope to have an enswere as soon as possible
 
Addressed: A Son Excellence / Dr Franklin Passy / Pres de Paris
